Citation Nr: 0312083	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-14 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative disc disease, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
March 1979. He also had active duty training from June 1985 
to June 1986.  

The present appeal arises before the Board of Veterans' 
Appeals (Board) from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before a Hearing Officer 
at the VARO Waco in September 1993 and March 1996.  In an 
October 1998 decision, the Board denied the veteran's claim 
of entitlement to residuals of frozen feet and remanded to 
the RO the claim of entitlement to an increased rating for 
low back strain with degenerative disc disease.  
Subsequently, the Board undertook additional development with 
respect to the low back issue.  That development has been 
completed and the issue is again in appellate status.  


REMAND

In July 2002 the Board undertook additional development of 
the issue listed on the front page of this remand pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The development has been completed.  

It also appears that the veteran has not been explicitly 
informed of what evidence he is responsible for obtaining and 
what evidence VA will undertake to obtain. 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Furthermore, effective September 23, 2002, VA revised the 
criteria for rating intervertebral disc syndrome.  67 Fed. 
Reg. 54345 (2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Where the law or regulation changes 
after a claim has been filed or reported but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The record does not 
reflect that the veteran has been apprised of the new rating 
criteria for intervertebral disc syndrome.  


In view of the Federal Circuit's opinion and in light of the 
change in regulation, the case must be remanded for the 
following:. 

1.  The RO should issue the veteran a 
VCAA notice letter with regard to his 
claim.  The veteran is advised that he 
has up to one year after such notice to 
submit additional evidence and that the 
Board will not be able to adjudicate his 
claim prior to the expiration of the one-
year time period unless he indicates that 
he has no additional evidence to submit 
or waives the one-year period.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim in light 
of the old and new criteria contained in 
Diagnostic Code 5293.

3.  If the benefit sought continues to be 
denied the RO should issue a new 
supplemental statement of the case 
considering all evidence received since 
the supplemental statement of the case 
issued in March 2002.

Then, if otherwise in order, the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




